The plaintiff in error, hereinafter called defendant, was convicted in the county court of Kiowa county on a charge of obstructing an officer, and sentenced to pay a fine of $50 and to be confined in the county jail for a term of six months. In this case the jury returned its verdict on April 21, 1925. The motion *Page 192 
for a new trial was overruled and judgment rendered on April 25, 1925. Upon application, the defendant was allowed 90 days in which to make and serve case-made for appeal, 10 days to suggest amendments, same to be settled and signed on 5 days' notice. The case-made was served on the county attorney July 22, 1925, was settled by the trial judge on August 21, 1925, and was filed in this court on August 24, 1925, 121 days after the judgment was rendered. Section 2808, Comp. Stat. 1921, in so far as it applies to misdemeanors is: "In misdemeanor cases the appeal must be taken within sixty days after the judgment is rendered: Provided, however, that the trial court or judge may, for good cause shown, extend the time in which such appeal may be taken not exceeding sixty days. * * *" The longest period of time allowed by the statute for perfecting an appeal in a misdemeanor case is 120 days. This court has no jurisdiction to entertain the appeal. The appeal is dismissed for want of jurisdiction.